DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, regarding the specification objection have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, regarding the drawing objection have been fully considered and are persuasive in part.  Some of the objection has been withdrawn, while other parts remain in effect.  The Examiner notes the applicant added Figures 17-19 in order to overcome some of the objections.  This represents new matter, and cannot be added at this stage in the prosecution.  
Applicant’s arguments, regarding the double patenting rejection are made moot by the terminal disclaimer.  The rejection has been withdrawn. 
Applicant’s arguments, regarding the 112F claim interpretation have been made moot by the change made to claim 6.  The 112F has been withdrawn.
Applicant’s arguments, regarding the 112A rand 112B rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed, subject to the amelioration of the drawing objections.
The following is a statement of reasons for the indication of allowable subject matter:  The specific sequence of folding, as delineated by the steps of claim 1, can not be found in the prior art, and it would not be reasonable to combine several references .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the – 
Multitude of container precursors of claim 1;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Election/Restrictions
Newly amended claims 9 and 10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as stated in the remarks, page 1 paragraph 5, independent claim 9 is based upon embodiments 7 and 8.  As such, it differs from the previously examined claim in that it focuses on a different embodiment.  Furthermore, as stated in the remarks, claim 9 is based upon 2 different embodiments, 7 and 8, and thus would be withdrawn based solely upon that fact.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9 and 10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731